Citation Nr: 0939334	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-06 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for anxiety also 
claimed as stress.

2.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome with aerophagia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from May 1979 to September 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to a higher initial evaluation for 
the residuals of a tear of the right rotator cuff was 
originally included among the issues on appeal.  However, 
this issue was withdrawn by the Veteran in a statement dated 
May 2009.  

The issue of entitlement to service connection for anxiety 
and stress is not included in the May 2009 Certification of 
Appeal.  However, the Veteran's June 2006 notice of 
disagreement with the March 2006 rating decision included 
this issue.  This issue was included in the February 2007 
statement of the case and the Veteran specifically includes 
this issue in the February 2007 substantive appeal.  Although 
the issue of service connection for anxiety and stress was 
not included in the April 2009 supplemental statement of the 
case, this did note that the issue remains on appeal.  This 
issue was not included in the May 2009 statement from the 
Veteran that included the withdrawal of the rotator cuff 
issue, and he has not submitted any other statements that may 
be interpreted as a withdrawal.  Therefore, this matter 
remains on appeal to the Board.  38 C.F.R. § 20.200.  (2009).  

The Veteran was scheduled for a hearing before the Board in 
Washington D.C. in October 2009.  Acting through his 
representative, he withdrew his request for a hearing in 
October 2009 and requested that the Board proceed with the 
adjudication of his claims.

An additional statement from the Veteran was received in 
October 2009.  Initial consideration of this statement by the 
RO has been waived.



FINDINGS OF FACT

1.  There is no evidence of a chronic psychiatric disability 
during active service, and the Veteran does not have a 
current diagnosis of a chronic psychiatric disability, 
including a disability manifested by anxiety and stress.  A 
psychosis has not been shown.

2.  The Veteran's irritable bowel syndrome with aerophagia is 
of moderate severity due to symptoms that include diarrhea 
without evidence of more or less constant abdominal distress; 
other symptoms include mild pyrosis, mild regurgitation, and 
episodes of epigastric distress with substernal pain six 
times during the last seven months without evidence of 
considerable impairment of health, vomiting, weight loss, or 
anemia.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by anxiety, also claimed 
as stress, was not incurred or aggravated due to active 
service, nor may a psychosis be presumed to have been 
incurred in or aggravated due to active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  The criteria for an initial evaluation in excess of 10 
percent for irritable bowel syndrome with aerophagia have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.114, Codes 7319, 7346 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Veteran received VCAA notice for the issues 
of entitlement to service connection for a stress condition 
and irritable bowel syndrome prior to the initial 
adjudication of his claim in April 2005 and January 2006.  
These letters provided the notification required by 38 C.F.R. 
§ 3.159(b)(1) (2009) and Pelegrini.  

As for the notice required by Dingess, Veteran status has 
been established and is not at issue.  The April 2005 and 
January 2006 letters provided notification regarding the 
necessity of submitting evidence of the existence of a 
current disability and a relationship between that disability 
and active service.  

The Veteran received notice regarding the assignment of 
disability evaluations and effective dates in March 2006, 
although it was mailed approximately two weeks after the 
initial rating decision.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in February 2007 and March 2009, after proper VCAA notice 
was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In regards to the Veteran's claim for a higher initial 
rating, this appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.   
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board 
concludes that the duty to notify the Veteran has been met 
for both claims on appeal.  

VA has also complied with its VCAA duties to assist the 
Veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The service treatment records 
are in the claims folder.  The Veteran was afforded necessary 
examinations with regard to all claims on appeal, and all 
pertinent evidence has been obtained.  The Board notes that 
the Veteran's representative believes that an additional 
examination is necessary in order to obtain a current 
assessment of the Veteran's disability.  However, the Board 
does not agree.  The Veteran was afforded a VA examination in 
March 2009, and the statement that was received in October 
2009 does not say that his condition has worsened since the 
last examination.  In fact, the current description of how 
his disability affects his daily activities is very similar 
to the description he provided to the March 2009 examiner.  
The Veteran canceled his scheduled hearing.  As there is no 
indication that there is any outstanding pertinent evidence 
that must be obtained, the Board will proceed with the 
adjudication of the Veteran's appeal.  

Service Connection

The Veteran contends that he has developed a chronic 
disability as a result of stress and anxiety.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If a psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a psychosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Board finds that service connection for a 
disability manifested by stress and anxiety is not warranted.  
There is no evidence to show that the Veteran has a current 
chronic disability.  

The Veteran's service treatment records are negative for 
complaints, treatment or diagnoses of a psychiatric 
disability.  On health questionnaires completed in February 
2001, September 2002, and October 2003, the Veteran answered 
"yes" when asked if he had a high stress job or lifestyle.  
However, he also answered "no" to a history of feeling down, 
helpless, panicky or anxious on these same questionnaires.  
In fact, a comment on the September 2002 form states "job 
stress handles well".  

The post service medical records are also negative for 
treatment or a diagnosis of a psychiatric disability.  The 
Veteran was afforded a VA mental health examination in 
January 2007.  He indicated that his only previous mental 
health care had consisted of some stress management classes 
that were routine for people in his occupation.  After an 
interview with the Veteran and psychological examination, the 
assessment was of no diagnosis.  The examiner concluded that 
the Veteran did not appear to be demonstrating any 
significant mental health problems.  There was no evidence of 
malingering or psychosomatic contribution to his irritable 
bowel syndrome.  He was currently euthymic and free of any 
significant anxiety.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  

In this case, there is absolutely no evidence that the 
Veteran currently has or has ever had a chronic psychiatric 
disability.  The Board recognizes the Veteran's complaints of 
job stress and anxiety, but notes that these are not in and 
of themselves a chronic disability.  The Veteran may 
sincerely believe that these complaints represent a 
disability, but he is not a medical expert, and he is not 
qualified to express a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Finally, the Board 
notes that to the extent the Veteran's stress and anxiety may 
affect his irritable bowel syndrome, any increase in 
symptomatology will be considered in the evaluation of that 
disability.  However, in the absence of any evidence of a 
chronic disability, service connection for a disability 
manifested by stress and anxiety may not be established.  

Increased Evaluation

The Veteran contends that the 10 percent evaluation assigned 
to his irritable bowel syndrome with aerophagia is inadequate 
to reflect the impairment that this disability produces.  He 
notes that his lifestyle is affected, in that he feels unable 
to go anywhere without quick access to restroom facilities.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The record indicates that service connection for irritable 
bowel syndrome with aerophagia was established in the March 
2006 rating decision that is on appeal.  A 10 percent 
evaluation was assigned by this rating decision, effective 
from the date of the Veteran's discharge from active service.  

The Veteran's disability has been evaluated under the rating 
codes for irritable colon syndrome and hiatal hernia.  

Severe irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) with symptoms such as diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress is evaluated as 30 percent disabling.  
Moderate irritable colon syndrome with frequent episodes of 
bowel disturbance with abdominal distress is evaluated as 10 
percent disabling.  Mild irritable colon syndrome with 
disturbances of bowel function with occasional episodes of 
abdominal distress is evaluated as zero percent disabling.  
38 C.F.R. § 4.114, Code 7319.  

A hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health is evaluated as 60 percent disabling.  A hiatal 
hernia with symptomatology consisting of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health 
is evaluated as 30 percent disabling.  Symptomatology 
consisting of two or more of the symptoms for the 30 percent 
evaluation but of less severity merits a 10 percent 
evaluation.  38 C.F.R. § 4.114, Code 7346.

At the May 2005 VA general examination, the Veteran's 
gastrointestinal symptoms were noted to have begun in 1986.  
He stated that his disability affected his quality of life, 
in that he avoided getting on small boats, public 
transportation, or any other possible circumstances where a 
bathroom was not available.  The symptoms were more intense 
in the morning and required him to plan his morning in such a 
way that he will be able to submit to the diarrhea without 
incontinence.  Supplements helped him to a small degree but 
diet was felt to have no impact.  On examination, the Veteran 
was well developed and slightly overweight with no acute or 
chronic distress.  His body habitus was normal except for the 
slightly excessive weight.  He weighed 192 pounds.  The 
abdominal examination showed that there was no tenderness, 
and the bowel sounds were normal.  The diagnoses included 
irritable bowel syndrome, active, and symptomatic.  

The Veteran underwent a VA gastrointestinal examination in 
February 2006.  The Veteran experienced mild pyrosis five to 
ten times a day, associated with mild belching.  There was no 
substernal or arm pain, and no hematemesis, melena, reflux, 
regurgitation, nausea, or vomiting.  He treated himself with 
over the counter medications.  On examination, the Veteran 
had a normal state of health and nutrition, with no signs of 
anemia.  His weight was 203 and stable.  Palpation of the 
epigastrium was nontender.  The diagnosis was aerophagia, 
with no evidence of gastroesophageal disease.  

The Veteran had an additional gastrointestinal examination in 
January 2007.  The claims folder was reviewed by the 
examiner.  The Veteran did not have any dysphagia for solids 
or liquids.  He denied pyrosis, epigastric or other pain, or 
any associated substernal or arm pain.  He did not have 
hematemesis or melena.  The Veteran did report occasional 
belching, approximately three or four times a month with a 
mild amount of reflux of gastric content into his throat.  He 
denied any nausea or vomiting.  His treatment consisted of 
occasional over the counter antacids maybe three or four 
times a month that were effective.  

The Veteran also complained of abdominal cramping associated 
with diarrhea every morning with approximately five loose 
stools.  He could also have several in the afternoon.  The 
Veteran denied any constipation.  He complained of excessive 
gas, and stated his symptoms increased with stress.  He 
reported that his quality of life was impaired because he 
avoided circumstances where a bathroom was not available.  
His symptoms were more intense in the morning and he planned 
his day so that he would not have an incontinent episode by 
not being able to reach the bathroom.  On examination, the 
Veteran had a normal state of health with no nutritional 
problems, weight gain, or weight loss.  There was no evidence 
of malnutrition, and no recurrent abdominal pain.  Palpation 
of the entire abdomen revealed no tenderness and bowel sounds 
were normal.  Past upper gastrointestinal, barium enemas and 
colonoscopy had all been normal.  The diagnosis was irritable 
bowel syndrome.  

The Veteran's most recent VA gastrointestinal examination was 
in March 2009.  The claims folder was not reviewed but the 
Veteran's relevant medical history was obtained and 
discussed.  The Veteran reported worsening of symptoms in the 
last seven months characterized by waking up with pain in the 
middle of the night and consequent diarrhea resulting in 
missed work time.  These episodes were increasing in 
frequency and severity.  He had experienced six episodes in 
the last seven months and they typically lasted for five 
hours.  He typically had to stand during these attacks.  
Gallbladder disease had been ruled out, and the Veteran had 
cut all foods that were suspected to increase his symptoms 
from his diet.  An October 2008 small intestine biopsy had 
been normal.  A stomach biopsy had been consistent with mild 
reactive gastropathy, and a distal esophagus biopsy was 
consistent with reflux.  He was currently taking medication 
on a daily basis.  There was no history of nausea, vomiting 
or dysphagia.  He had esophageal distress on a less than 
weekly basis, which was manifested by severe substernal pain.  
The Veteran also experienced pyrosis.  

On examination, the Veteran appeared healthy and there were 
no signs of anemia.  The Veteran was estimated to have lost 
about one week from work in the last year due to a 
combination of his symptoms and the testing.  The diagnosis 
was gastroesophageal disease, and the effects on the 
Veteran's usual occupation were described as significant due 
to pain and increased absenteeism.  The affects on his daily 
activities were described as moderate.  However, during his 
flares of stomach pain the Veteran was unable to do any 
activities and had to stay home from work.  In regards to 
diarrhea, the Veteran had episodic attacks about eight to 
twelve times each year that lasted less than a day.  There 
was also a history of colicky, crampy intestinal pain which 
was described as severe.  The Veteran's overall health was 
good, without signs of weight loss or malnutrition.  The 
diagnosis was irritable bowel syndrome.  

In the Veteran's September 2009 statement, he again described 
the affects of his irritable bowel syndrome on his daily 
life.  He said that he never placed himself in a situation 
where he was unable to access a restroom, such as public 
transportation.  He also stated that he had missed three days 
of work in the past year due to severe stomach pain that kept 
him from being able to sleep.  

The Board finds that the evidence does not support an 
increased evaluation for the Veteran's disability for any 
portion of the period on appeal.  Although the Board 
recognizes that the Veteran's symptoms have recently 
increased, they still do not meet the criteria for a higher 
evaluation.  

In order to receive an increased evaluation under the rating 
code for irritable bowel syndrome, this disability must be 
productive of severe symptoms, with diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  

The evidence demonstrates that the Veteran experiences 
diarrhea, although the frequency of his diarrhea is unclear.  
The January 2007 examination indicated that this occurred on 
a daily basis with five loose stools every morning and 
occasional loose stools in the afternoon.  However, the March 
2009 examination indicated that Veteran had episodic attacks 
about eight to twelve times each year that lasted less than a 
day.  The records do agree that the Veteran does not have 
more or less constant abdominal distress.  The March 2009 
examination reported abdominal distress on a less than weekly 
basis, and the Veteran described six episodes of epigastric 
pain in the past seven months.  The previous examinations do 
not contradict the March 2009 findings.  Therefore, as the 
evidence does not show more or less constant abdominal 
distress, the Board finds that his symptomatology more nearly 
resembles that of moderate irritable bowel syndrome which 
warrants continuation of the 10 percent evaluation currently 
assigned.  38 C.F.R. §§ 4.7, 4.114, Code 7319.  

The Board further finds that the criteria contained in the 
rating code for a hiatal hernia also fails to support a 
higher evaluation.  In order to receive a 30 percent 
evaluation, the symptoms must include persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health.  
The symptomatology for a 60 percent evaluation includes pain, 
vomiting, weight loss, and hematemesis or melena with anemia 
and severe impairment of health.  38 C.F.R. § 4.114, Code 
7346.  

The evidence shows that the Veteran experiences some mild 
pyrosis, and the January 2007 examination noted that this was 
occasionally accompanied by mild regurgitation, although 
regurgitation was denied on more recent examinations.  More 
recently, he has also experienced episodes of epigastric 
distress with substernal pain six times during the last seven 
months.  However, there is no evidence of impairment of the 
Veteran's overall health, and the March 2009 examination 
described his health as good.  There is no evidence of 
vomiting, weight loss, anemia, or severe impairment of 
health.  The Board finds that the less than monthly episodes 
of epigastric distress with mild pyrosis and regurgitation 
more nearly resemble the criteria of two or more of the 
symptoms required for the 30 percent evaluation but of less 
severity which results in a 10 percent evaluation.  
Therefore, an evaluation in excess of 10 percent is not 
warranted.  38 C.F.R. §§ 4.7, 4.114, Code 7346.  


ORDER

Entitlement to service connection for anxiety, also claimed 
as stress is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome with aerophagia is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


